Barnard, J.
In Stannard a. Mattice (7 How. Pr., 4), Tread-well a. Eassett (10 Ib., 184), Meads a. Gleason (13 Ib., 309), Boston Locomotive Works a. Wright (15 Ib., 253), it is laid down, that in all cases of verification by an attorney, he must state his knowledge or grounds of belief.
The cases of Meade a. Gleason and Treadwell a. Eassett, in which the court held the verifications defective, were actions on promissory notes, the verifications were by attorney in substantially the same form as the verification to the complaint in this action.
As these decisions were rendered at special terms in other districts, I should not feel bound to follow them if I' thought them erroneous; but I think the construction given by these decisions to the section of the Code under consideration coi’rect.
Motion granted, with $10 costs.